831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace S. DAVIS, Petitioner-Appellant,v.Dave GARRAGHTY, Warden, Nottoway Correctional Center,Commonwealth of Virginia, Respondents-Appellees.
No. 87-7608.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1987.Decided Oct. 20, 1987.

Wallace S. Davis, appellant pro se.
Donald Charles Gehring, Office of Attorney General, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Wallace S. Davis appeals from the district court order dismissing his 28 U.S.C. Sec. 2254 petition without prejudice for failure to pay the filing fee of $5.00.  As the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in declining to waive or reduce the assessed fee, we affirm its dismissal of the action.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.